Exhibit 10.43

 

NABRIVA THERAPEUTICS PLC

 

SHARE OPTION / CASH-SETTLED SHARE APPRECIATION RIGHT AGREEMENT

GRANTED UNDER 2020 SHARE INCENTIVE PLAN

 

This Share Option /Cash-Settled Share Appreciation Right Agreement (this
“Agreement”) is made between Nabriva Therapeutics plc, a public limited company
organized under the laws of Ireland (the “Company”), and the Participant
pursuant to the 2020 Share Incentive Plan (the “Plan”).

 

NOTICE OF GRANT

 

I.             Participant Information

 

Participant:

 

Participant Address:

 

 

II.            Grant Information    

 

 

 

Grant Date: 2/6/2020

 

Number of Shares:

 

Exercise /Measurement Price Per Share:

 

Vesting Commencement Date:  2/6/2020

 

Type of Option: Nonstatutory

 

 

III.          Vesting Table

 

 

 

 

Vesting Date

    

Shares that Vest

First anniversary of the Vesting Commencement Date

 

25%

 

 

 

End of each successive one-month period following the first anniversary of the
Vesting Commencement Date until the fourth anniversary of the Vesting
Commencement Date

 

2.0833%

 

--------------------------------------------------------------------------------

(1)  The number of shares is subject to adjustment for any changes in the
Company’s capitalization as set forth in Section 10 of the Plan.

 

IV.          Final Exercise Date

 

5:00 pm Eastern time on Date:

 

 

This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:

 

Exhibit A — General Terms and Conditions

Exhibit B — Notice of Award Exercise

Exhibit C — Nabriva Therapeutics plc 2020 Share Incentive Plan

 










IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

NABRIVA THERAPEUTICS PLC  

    

PARTICIPANT

    

SPOUSAL CONSENT (if applicable)

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Name:

Title:

 

 

 

 

 

 

 

 

 

 










Share Option/ Cash-Settled Share Appreciation Right Agreement

2020 Share Incentive Plan

 

EXHIBIT A

 

GENERAL TERMS AND CONDITIONS

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.            Grant of Award.  This Agreement evidences the grant by the
Company, on the grant date (the “Grant Date”) set forth in the Notice of Grant
that forms part of this Agreement (the “Notice of Grant”), to the Participant of
an option (an “Option”) to purchase, in whole or in part, on the terms provided
herein and in the Company’s 2020 Share Incentive Plan (the “Plan”), the number
of ordinary shares of the Company (the “Ordinary Shares”) set forth in the
Notice of Grant (the “Shares”) at the exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”); provided, however, that if the Company’s
shareholders do not approve the Plan at the Company’s 2020 Annual General
Meeting of Shareholders (the “2020 AGM”), then the Option shall immediately and
automatically, as of the date of such Meeting, convert into a cash-settled share
appreciation right with respect to the same number of Shares and with a
Measurement Price equal to the Exercise Price (the “SAR”), with such SAR
representing the right of the Participant to receive, with respect to each Share
for which the SAR is exercised, cash in an amount equal to the excess of the
fair market value of the Shares as of the date of exercise over the Measurement
Price.  In no event may both the Option and the SAR be exercised.  The Option
and SAR shall collectively be referred to as the “Award”.  For the avoidance of
doubt, in the event that the Plan is not approved by Company shareholders at the
2020 AGM, no Shares shall be issued upon exercise of this Award and if the Plan
is approved by Company shareholders at the 2020 AGM, then only Shares and not
cash shall be issued upon exercise of this Award.  Unless earlier terminated,
this Award shall expire at the time and on the date set forth in the Notice of
Grant (the “Final Exercise Date”).

 

It is intended that the Option evidenced by this Agreement shall not be an
incentive share option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”) and
shall instead be a nonstatutory share option.  Except as otherwise indicated by
the context, the term “Participant”, as used in this Award, shall be deemed to
include any person who acquires the right to exercise this Award validly under
its terms.

 

2.            Vesting Schedule.

 

This Award will become exercisable (“vest”) in accordance with the Vesting Table
set forth in the Notice of Grant.

 

The right to exercise the Award shall be cumulative so that to the extent the
Award is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this Award under Section 3 hereof or the Plan.

 

3.            Exercise of Award.

 

(a)           Form of Exercise.  Each election to exercise this Award shall be
accompanied by a completed Notice of Award Exercise in the form attached hereto
as Exhibit B, signed by the Participant, and received by the Company at its
principal office, accompanied by this Agreement, and, to the extent that the
Award is exercised as the Option, payment in full of the Exercise Price in the
manner provided in the Plan.  The Participant may exercise the Award with
respect to less than the full number of Shares covered hereby, provided that no
partial exercise of this Award may be for any fractional share.

 

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this Award may not be exercised unless the
Participant, at the time he or she exercises this Award, is, and has been at all
times since the Grant Date, an employee, officer or director of, or consultant
or advisor to, the Company or any parent or subsidiary of the Company as defined
in Section 424(e) or (f) of the Code or any other










entity the employees, officers, directors, consultants, or advisors of which are
eligible to receive Awards under the Plan (an “Eligible Participant”).

 

(c)           Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Award shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this Award shall be exercisable only to the extent that the
Participant was entitled to exercise this Award on the date of such cessation. 
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
Award shall terminate immediately upon such violation.

 

(d)            Exercise Period Upon Death or Disability.  If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Final Exercise Date while he or she is an Eligible Participant and
the Company has not terminated such service relationship for “cause” as
specified in paragraph (e) below, this Award shall be exercisable, within the
period of one year following the date of death or disability of the Participant,
by the Participant (or in the case of death by an authorized transferee),
provided that this Award shall be exercisable only to the extent that this Award
was exercisable by the Participant on the date of his or her death or
disability, and further provided that this Award shall not be exercisable after
the Final Exercise Date.

 

(e)            Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s service relationship with the Company is terminated by the Company
for Cause (as defined below), the right to exercise this Award shall terminate
immediately upon the effective date of such termination.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her service relationship by the Company for Cause, and the effective
date of such termination is subsequent to the date of the delivery of such
notice, the right to exercise this Award shall be suspended from the time of the
delivery of such notice until the earlier of (i) such time as it is determined
or otherwise agreed that the Participant’s service relationship shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination (in which case the right to exercise this Award shall, pursuant
to the preceding sentence, terminate immediately upon the effective date of such
termination).  If the Participant is party to an employment, consulting or
severance agreement with the Company or subject to a severance plan maintained
by the Company, in either case, that contains a definition of “cause” for
termination of service, “Cause” shall have the meaning ascribed to such term in
such agreement or plan.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s service relationship shall be considered
to have been terminated for “Cause” if the Company determines, within 30 days
after the Participant’s termination of service, that termination for Cause was
warranted.

 

4.             Tax Matters.

 

No Shares will be issued or cash paid pursuant to the exercise of this Award
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes (or equivalent in jurisdictions outside the United States, as
applicable) required by law to be withheld in respect of this Award.

 

5.             Transfer Restrictions; Clawback.

 

(a)           This Award may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, this Award shall be exercisable only by the
Participant.

 

(b)           In accepting this Award, the Participant agrees to be bound by any
clawback policy that the Company may adopt in the future.

 










6.            Data Privacy.

 

Consent

 

The Participant hereby acknowledges and consents to the collection, use,
processing and/or transfer by the Company of Personal Data as defined and
described in this Section 6.  The Participant is not obliged to consent, however
a failure to provide consent, or the withdrawal of consent at any time, may
impact the Participant’s ability to participate in the Plan. The Participant
accepts that the consent provided pursuant to this Section 6 includes consent to
any transfer of Personal Data throughout the world.

 

Information Collected

 

The Company and/or the Participant’s employer collects and maintains certain
personal information about the Participant that may include name, home address
and telephone number, date of birth, social security number or other government
or employer-issued identification number, salary grade, hire data, salary,
citizenship, job title, any ordinary shares of the Company, or details of all
Awards granted, canceled, vested, or unvested (collectively “Personal Data”).

 

Uses made of Data

 

The Company may use, process and/or transfer Personal Data among other group
companies to implement, administer and/or manage the Participant’s participation
in the Plan. The Company may further use, process, analyze and/or transfer
Personal Data for its overall administration, management and/or improvement of
the Plan and/or to comply with any applicable laws and regulations. The Company
maintains technical, administrative and physical safeguards designed to protect
Personal Data.

 

Disclosure of Data

 

The Company may share and/or transfer Personal Data, in electronic or other
format, to selected third parties including but not limited to the Plan’s
service provider.

 

Such third parties assist in the implementation, administration and/or
management of the Plan or the Participant’s participation in the Plan, for
example to facilitate the holding of shares of stock on Participant’s behalf or
to process the Participant’s election to deposit shares of stock acquired
pursuant to the Plan with a broker or other third party. Third parties retained
by the Company may use the Personal Data as authorized by the Company to provide
the requested services in accordance with the requirements of data protection
legislation. Third parties may be located throughout the world, including but
not limited to the United States. Third parties often maintain their own
published policies that describe their privacy and security practices. The
Company is not responsible for the privacy or security practices of any third
parties.

 

Participant Rights

 

The Participant may request access to, rectification, erasure, portability or
restriction of their Personal Data, or object to the processing of their
Personal Data at any time by contacting the Company and/or the Plan’s service
provider. Participant shall have the right to obtain and reuse their Personal
Data as provided to the Company. The Company will respond to any such request in
writing, or orally if requested, as soon as practicable and in any event not
more than one month after receipt of such request. The Company may request proof
of identification to verify such a request.

 

7.             Provisions of the Plan.

 

This Award is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is attached hereto as
Exhibit C.

 










8.             Governing Law

 

This Agreement shall be governed by, except to the extent preempted by other
applicable laws (1) with respect to the corporate law requirements applicable to
the Company, the validity and authorization of the issuance of Ordinary Shares
under the Plan and similar matters, the laws of Ireland (without reference to
conflict of law principles thereof) and (2) with respect to all other matters
relating to the Plan and Awards, the laws of the State of Delaware, excluding
choice-of-law principles of the law of that state.

 

[Remainder of Page Intentionally Left Blank]

 










EXHIBIT B

 

NOTICE OF AWARD EXERCISE

 

[DATE]

 

Nabriva Therapeutics plc

25 — 28 North Wall Quay

Dublin 1

Ireland

 

Dear Sir or Madam:

 

I am the holder of the Share Option /Cash-Settled Share Appreciation Right Award
granted to me under the Nabriva Therapeutics plc (the “Company”) 2020 Share
Incentive Plan (the “Plan”) on February 6, 2020 for the purchase of [          ]
ordinary shares of the Company at a purchase / measurement price of $[         
] per share.

 

I hereby exercise my Award as:

 

·



if shareholder approval of the Plan was not obtained at the 2020 Annual General
Meeting of Shareholders, an SAR with respect to [________] Shares

OR

·



if shareholder approval of the Plan was obtained at the 2020 Annual General
Meeting of Shareholders, an option to purchase [          ] ordinary shares (the
“Shares”), for which I have enclosed payment in the amount of [          ], the
aggregate purchase price for the Shares.  Please register my share certificate
as follows:

 

 

 

 

Name(s):

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

[Name]

 

 










 

EXHIBIT C

 

NABRIVA THERAPEUTICS PLC 2020 SHARE INCENTIVE PLAN

 

 



